Citation Nr: 1642658	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  14-16 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for right knee arthritis.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to an evaluation in excess of 50 percent for a major depressive disorder and a panic disorder.

5.  Entitlement to an evaluation in excess of 20 percent for a lumbar strain.  

6.  Entitlement to a compensable evaluation for left knee patellofemoral pain syndrome.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to February 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010, November 2014, and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Chicago, Illinois and Wichita, Kansas.

In February 2016 (see Form 9), the Veteran indicated she may wish to file a claim for service connection for several conditions.  The Board notes that effective March 24, 2015, VA amended its regulations requiring that a claim for VA compensation be provided on a form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p) and 3.150(a) (2015).  Therefore, should the Veteran wish to file several new service connection claims as indicated in her February 2016 Form 9, she should do so on the required form (i.e., Form 21-526), which is available online at https://www.ebenefits.va.gov/ebenefits/ and at the local RO.

In March 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Wichita, Kansas, with regard to the PTSD and right knee claims.  A transcript of the proceeding has been associated with the claims file.

In June 2016, the Veteran appointed the Disabled American Veterans as her new representative prior to certification to the Board for the issues of entitlement to higher evaluations for her service-connected depression, lumbosacral spine, and left knee patellofemoral syndrome, and entitlement to a TDIU.  The Board acknowledges that for the remaining issues on appeal (PTSD and right knee), this new appointment was filed more than 90 days after certification to the Board.  Because some issues on appeal had not yet been certified to the Board, the Board finds that there was good cause for the change in representation for those remaining issues beyond the 90-day period after certification, and any implicit motion to change representation to Disabled American Veterans in that regard is hereby granted.  See 38 C.F.R. § 20.1304 (2015).

With regard to the Veteran's application to reopen her claim for service connection for right knee arthritis, regardless of the decision of the RO as to whether to reopen a previously denied claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Veteran has requested entitlement to a TDIU, which claim is part and parcel to her claims of entitlement to higher ratings for her service-connected depression and panic disorder, lumbosacral disorder, and left knee patellofemoral syndrome.  Therefore, the Board finds that the issue of entitlement to a TDIU is presently on appeal and before the Board herein.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran has requested that her case be advanced on the docket due to financial hardship.  See Correspondence, September 2016.  The motion to advance the case on the docket is granted.  Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2015).

The issues of entitlement to service connection for PTSD, to higher evaluations for a service-connected major depressive disorder and a panic disorder, lumbar strain, and left knee patellofemoral pain syndrome, and to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2006 rating decision denied the Veteran's claim for service connection for right knee arthritis; the Veteran did not file a notice of disagreement or submit new and material evidence within one year of the denial.

2.  Evidence received since the August 2006 rating decision is not cumulative or redundant.

3.  No right knee pathology is shown.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision denying service connection for right knee arthritis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2006).

2.  New and material evidence has been received sufficient to reopen the Veteran's claim for service connection for right knee arthritis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Right knee pathology was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's reopened claim of entitlement to service connection for right knee arthritis, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The Board finds that May 2009, October 2009, and January 2015 notice letters fully satisfied the notice requirements of the VCAA.  The letters explained what evidence was necessary to substantiate the claim, and which types of evidence VA would obtain.  The letters also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Because the claim was reopened, any notice issue involving Kent v. Nicholson, 20 Vet. App. 1 (2006) is moot.  Also, because the claim was readjudicated by way of an April 2015 Supplemental Statement of the Case (SSOC), any issue as to the timeliness of the most recent January 2015 notice letter was nonprejudicial.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain.

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).  The Veteran was provided with VA examinations in November 2014 and April 2015.  The VA examiners reviewed the claims file, examined the Veteran, and provided adequate findings, conclusions, and rationales.  Therefore, the Board finds the VA examination reports are adequate upon which to base a decision on the claim.

During the March 2016 Board hearing, the undersigned Veterans Law Judge clarified the issue on appeal, identified potential evidentiary defects, clarified the type of evidence that would support the Veteran's claim, and held the file open for 60 days for the submission of additional evidence.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

A.  New and Material

The primary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for right knee arthritis.  For the reasons explained below, the Board finds that new and material evidence has been received, and therefore, the claim is reopened.

If a notice of disagreement is not filed within one year of the date of mailing of a decision by the AOJ, the decision generally becomes final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  After the decision becomes final, the claim may be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

By way of background, an August 2006 rating decision denied the Veteran's claim of entitlement to service connection for right knee arthritis based, in part, on the lack of evidence of arthritis.  The Veteran did not file a notice of disagreement or new and material evidence within one year of the August 2006 rating decision, and the rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2006).

In May 2009, the Veteran filed an application to reopen the claim, which was denied by a March 2010 rating decision.  The Veteran filed a March 2011 notice of disagreement, a February 2014 statement of the case (SOC) was issued, and the Veteran filed an April 2014 substantive appeal to the Board.

Since the last final August 2006 rating decision, new evidence associated with the claims file includes several VA treatment records showing complaints of right knee pain and "popping," and right knee arthralgia.  See, e.g., VA treatment records, St. Louis, December 2009, June 2010, and March 2011 at p. 33, 37, 122, and 174 of 269; Kansas City, November 2014 at p.49 of 224 (popping).  New VA examinations were performed in November 2014 and April 2015, but no right knee disorder or pathology was found.

Also new is a March 2011 VA treatment record that shows the rheumatologist opined that the Veteran's right knee arthralgia was "likely related to a prior history of injury in MVA [in 2000] and repetitive activity while she was in military."  See St. Louis, March 2011 at p.37 of 269.  No rationale, however, was provided.  

The Board finds that the above-noted new evidence of arthralgia at least indicates that the Veteran could have a current right knee disorder, and then the March 2011 VA rheumatology opinion tends to indicate that it could be related to the Veteran's service.  Therefore, the Board finds that the above evidence, taken as a whole, is both new and material, and the claim will be reopened.

B.  Service Connection

The Veteran served on active duty from February 1994 to February 1998.  She claims that she has right knee arthritis due to her active service, specifically due to her Honor Guard duties helping seven others carry heavy caskets.  See VA treatment records, June 2009, October 2009, and April 2011 (St. Louis, p.7, 185, and 219 of 269). 

As an initial matter, the Board notes that the Veteran's service treatment records do not show any complaints of right knee problems (they only show left knee complaints).  Her service personnel records do, however, show that she had Honor Guard duties in service.  See Service personnel records at p.31 of 58.

Post-service, VA treatment records dated since 2009 show that the Veteran has reported right knee pain, and that right knee arthralgia was diagnosed.  See, e.g., VA treatment records, St. Louis, December 2009, June 2010, and March 2011 at p. 33, 37, 122, and 174 of 269.  She has also reported experiencing "popping" and falls.  See VA treatment records, Kansas City, November 2014 at p. 49 of 224; Board hearing, March 2016 (falls).

An October 2009 VA x-ray report, however, shows that no arthritis or any other pathology was found.  

VA examinations of the Veteran's right knee were performed in November 2014 and April 2015.  Range of motion, stability, and strength testing were all normal, and no meniscal condition was found.  The November 2014 VA examiner noted that x-rays were negative.  The April 2015 VA examiner noted that x-rays showed no evidence of fracture, dislocation, arthritic change or other bone abnormality.  Ultimately, no right knee disorder was found or diagnosed by either VA examiner.

The threshold requirement for service connection to be granted is competent evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current manifestation of any right knee arthritis, or any other disease or injury, service connection for such cannot be granted.  See id.  Finally, the Federal Circuit has established that qualifying for entitlement to compensation under 38 U.S.C.A. §§ 1110 and 1131 requires proof of the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Ultimately, in the absence of recognized pathology to account for the Veteran's right knee complaints, there is no basis to award compensation.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001); see also 38 U.S.C.A. §§ 1110, 1131. 

The Board acknowledges that the Veteran asserts that she does in fact have a right knee disorder, and that she wrote in December 2009 correspondence that her intention was not to limit her claim to merely arthritis.  Regarding arthritis, the Board ultimately finds the objective findings of the VA examiners to be by far more probative based on their medical education, experience, and training, and based on the fact that their opinions were based in part on reviews of x-ray reports.  See 38 C.F.R. § 3.159(a) (2015).  Regarding her assertion that she may nevertheless have a right knee disorder other than arthritis, the Board similarly finds the objective findings and conclusions of the VA examiners, finding no current pathology of the right knee whatsoever, to likewise be more probative by far based again on their medical backgrounds.  See id.  The Board notes again that there is simply no medical pathology shown.

The Board also acknowledges that at the Board hearing, the Veteran testified that she does in fact experience limitation of motion due to stiffness after sitting or standing for a prolonged period.  In that regard, the Board notes that the April 2015 VA examiner already specifically noted in her VA examination report that the Veteran reported experiencing difficulty after prolonged sitting and standing.  Objective testing, however, revealed no limitation of motion, including after repetitive testing.

The Board also acknowledges that a March 2011 VA treatment record reflects the rheumatologist opined that the Veteran's right knee arthralgia was "likely related to a prior history of injury in MVA [in 2000] and repetitive activity while she was in military."  See VA treatment records, St. Louis, March 2011 at p.37 of 269.  No rationale, however, was provided.  Regardless, the Board again emphasizes that without any other underlying pathology, service connection in this case may not be awarded for arthralgia alone (pain alone).

Therefore, having found no current right knee arthritis, or any other right knee pathology, the Board concludes that service connection for a right knee disability is not warranted, and the benefit of the doubt rule is not for application.


ORDER

The application to reopen the claim of entitlement to service connection for right knee arthritis is granted.

Entitlement to service connection for a right knee disability is denied.


REMAND

A.  PTSD

The Veteran claims entitlement to service connection for PTSD.  She has reported stressors involving an abortion, being punished in service due to her performance and due to being AWOL, and due to military sexual trauma.  See Correspondence, June 2009; Stressor Statement, May 2009.

February and March 1996 service treatment records show that the Veteran was pregnant.  See Service treatment records, received February 1998 at 19 and 30 of 110.  An April 1996 record shows that the Veteran reported difficulty sleeping and that she had an abortion five weeks prior.  A September 1996 service treatment record shows the Veteran reported feelings of guilt and decreased mood due to a therapeutic abortion in March 1996.  The clinician noted an assessment of guilt with possible anxiety or adjustment disorder secondary to a therapeutic abortion.  A June 1997 record shows a diagnosis of stress.  An August 1997 record shows that the Veteran reported stress in her workplace and depression following her removal from the Honor Guard.  See Service treatment records, received October 2009 at p.3-4, 7, 9, 11 of 13.

The Veteran's VA treatment records show that she has been treated for diagnosed PTSD.  See, e.g., VA treatment records, St. Louis, June 2009, March 2010, March 2011 (p. 26, 148, and 217 of 269).

Regarding her alleged military sexual trauma, the Board notes that there is no evidence of any complaints of sexual trauma in her service records.  The Board is cognizant, however, that 38 C.F.R. § 3.304(f)(5) provides that for PTSD claims involving an alleged personal assault, the stressor may be corroborated with evidence other than the service records, and with evidence of behavior changes including (but not limited to) evidence of "deterioration in work performance," and "episodes of depression, panic attacks, or anxiety without an identifiable cause."  In that regard, her personnel records show that she was not recommended for re-enlistment "due to behavioral problems and declining duty performance."  See personnel records at. p. 14 of 58.  Also, as noted above, her service treatment records do show complaints of stress and depression, and that she was removed from the Honor Guard.

The regulation, 38 C.F.R. § 3.305(f)(5), goes on to provide that for alleged personal assaults, "VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred."

The Board notes that there is no VA examination report in the claims file relating to the Veteran's PTSD claim.  Although an April 2015 VA examination (mental) was performed, that examination only related to her service-connected major depressive disorder and panic disorder, and the VA examiner did not explicitly address whether the Veteran has PTSD related to her active service.  A May 2016 letter from the VA medical center notes that the Veteran had recently been afforded a VA examination (mental) and that a copy of the report was in CAPRI, but a copy of that report has not been associated with the claims file, and it is therefore unknown whether it related to the nature and etiology of her claimed PTSD, and/or to her already service-connected major depressive disorder and panic disorder.  

Therefore, the Board finds this matter should be remanded to obtain all of the Veteran's recent VA treatment records dated since May 2015, including a copy of the May 2016 VA examination report (mental DBQ).

If the May 2016 VA examination report does not address the nature and etiology of the Veteran's claimed PTSD, including whether the evidence of record "indicates that a personal assault occurred" in service as provided for in 38 C.F.R. § 3.304(f)(5) with regard to her alleged sexual assault, then the Veteran should be afforded a new VA examination to address such.

In addition, in a May 2009 Form 21-4142 authorization, the Veteran identified treatment in 2007 and 2009 at the VA medical center and apparently Wright Patterson AFB for PTSD.  Albeit not entirely clear whether the Veteran intended to reference only in-service treatment with regard to Wright Patterson AFB, the Board finds that on remand, the AMC should seek clarification from the Veteran as to whether she sought treatment in 2007 and 2009 at Wright Patterson AFB for her PTSD, and if so, any outstanding records should be associated with the claims file. 

Also, the Board finds that a new VCAA notice should be issued to the Veteran that is compliant with 38 C.F.R. § 3.304(f)(5) insofar as "advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence."

B.  Depression and Panic, Lumbar Strain, Left Knee, and TDIU

The Veteran also claims entitlement to higher evaluations for her service-connected major depressive disorder and a panic disorder (50 percent), lumbar strain (20 percent), and left knee patellofemoral pain syndrome (noncompensable).  She also claims entitlement to a TDIU, which is part and parcel to the rating claims.

On her timely February 2016 substantive appeal, the Veteran requested a videoconference Board hearing.  A request for a Board hearing "will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person."  38 C.F.R. § 20.700 (2015).  "The Board shall decide an appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b) (West 2014).  To date, the Board hearing has not yet been provided.  Therefore, these matters should all be remanded to afford the Veteran a videoconference Board hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Associate with the claims file all of the Veteran's VA treatment records dated from May 2015 to present, including a copy of the May 2016 VA examination report (mental DBQ).  

2.  Ask the Veteran to clarify whether she received treatment at Wright Patterson AFB for PTSD in 2007 or 2009.  If so, associate any outstanding records with the claims file.

3.  Send a new VCAA notice to the Veteran regarding her PTSD claim involving an alleged military sexual assault.  Ensure that the notice is compliant with 3.304(f)(5) in "advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence."

4.  After the above development in paragraphs (1) - (3) has been completed, if the May 2016 VA examination report (mental DBQ) does not adequately address the nature and etiology of the Veteran's claimed PTSD and include an opinion as to whether the claimed in-service military sexual trauma(s) occurred, then schedule the Veteran for a VA examination to address such.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder should be provided to the examiner for review in conjunction with the examination, and the examiner should note that the claims folder has been reviewed.  The examiner should opine as to whether it is "at least as likely as not" that any PTSD diagnosed is related to her active service, including her stressors involving an abortion in service, and alleged military sexual trauma.

Regarding the alleged military sexual trauma, please explain to the VA examiner that VA regulations provide that evidence other than service records may be used to corroborate that the alleged assault occurred, such as evidence of behavior changes including evidence of "deterioration in work performance," and "episodes of depression, panic attacks, or anxiety without an identifiable cause," and that "VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred." 38 C.F.R. § 3.305(f)(5).  Direct the VA examiner's attention to the Veteran's May 2009 stressor statement, her June 2009 correspondence, and the March 2016 Board hearing transcript regarding her alleged military sexual trauma.  Also direct the examiner's attention to the copies of her service treatment records she submitted (in VBMS) in October 2009 in support of her PTSD claim, and to her personnel records showing that she was not recommended for reenlistment due to behavioral problems and a decline in her performance (p. 13 of 58).  Ask the VA examiner to opine whether it is "at least as likely as not" that the claimed in-service military sexual trauma(s) occurred.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

5.  Then, readjudicate the Veteran's PTSD claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  

6.  The Veteran is to be scheduled for a videoconference Board hearing at the Wichita, Kansas RO before a Veterans Law Judge with regard to the issues of entitlement to higher evaluations for her service-connected a) major depressive disorder and a panic disorder, b) lumbar strain, c) left knee patellofemoral pain syndrome, and d) for a TDIU.  The Veteran and her representative should be provided with notice as to the time and place to report for said hearing.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


